Citation Nr: 1124578	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.      

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.   

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of pneumonia.     

4.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.    

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability.    

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  




REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from February 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




The underlying issues of entitlement to service connection for bilateral hearing loss, the residuals of pneumonia, and bronchitis, and the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1995 rating action, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for a back disability, characterized as an upper and lower back disability; the Veteran was provided notice of the decision and his appellate rights, but did not file a notice of disagreement.    

2.  In June 2007, the Veteran filed an application to reopen his claim for service connection for a back disability.  

3.  With respect to the claim for service connection for a back disability, the evidence received since the unappealed November 1995 decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously available record that is necessary to substantiate the claim for service connection for a back disorder.  

4.  By a May 2007 rating action, the RO denied the Veteran's application to reopen claims for service connection for bilateral hearing loss, the residuals of pneumonia, and a stomach disability; in that same rating action, the RO also denied the Veteran's claim of entitlement to service connection for bronchitis; the Veteran was provided notice of the decision and his appellate rights, but did not file a notice of disagreement.  

5.  In June 2007, the Veteran filed an application to reopen his claim for service connection for bilateral hearing loss, the residuals of pneumonia, bronchitis, and a stomach disability.   

6.  In regard to the claim for service connection for bilateral hearing loss, the evidence received since the unappealed May 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim.  

7.  In regard to the claim for service connection for the residuals of pneumonia, the evidence received since the unappealed May 2007 decision, when considered by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   

8.  In regard to the claim for service connection for bronchitis, the evidence received since the unappealed May 2007 decision, when considered by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

9.  With respect to the claim for service connection for a stomach disability, the evidence received since the unappealed May 2007 decision, when considered by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   

10.  There is a preponderance of evidence against a nexus between a current stomach disability, to include gastroesophageal reflux disease (GERD), and any incident of service.   


CONCLUSIONS OF LAW

1.  The November 1995 rating action, in which the RO denied the Veteran's application to reopen his claim of entitlement to service connection for a back disability, characterized as an upper and lower back disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).   

3.  The May 2007 rating action, in which the RO denied the Veteran's application to reopen claims for service connection for bilateral hearing loss, the residuals of pneumonia, and a stomach disability, and also denied the Veteran's claim for service connection for bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).  

4.  With respect to the claim for service connection for bilateral hearing loss, the evidence received since the May 2007 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

5.  In regard to the claim for service connection for the residuals of pneumonia, the evidence received since the May 2007 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

6.  In regard to the claim for service connection for bronchitis, the evidence received since the May 2007 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).



7.  In regard to the claim for service connection for a stomach disability, the evidence received since the May 2007 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).    

8.  Entitlement to service connection for a stomach disability, to include GERD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the Veteran's application to reopen his claims for service connection for bilateral hearing loss, the residuals of pneumonia, and bronchitis, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).        

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Court also issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  at 9-10.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2007 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The June 2007 notification letter also informed the Veteran of the requirement of submitting new and material evidence to reopen a previously denied claim and defined what "new and material" evidence was.  Furthermore, he was informed of the reasons that his claims were previously denied, and what was required to substantiate the underlying service connection claims in his case.  Accordingly, the Board determines that the June 2007 letter satisfied the Kent requirements.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the May 2008 RO decision that is the subject of this appeal in its June 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  In this regard, according to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes providing a medical examination or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant). VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As to any duty to provide a medical opinion in regard to the issue of reopening the claim for service connection for a back disability, according to 38 C.F.R. § 3.159 (c )(4)(iii), the duty to provide a medical opinion in a claim to reopen a finally adjudicated issue, as in this case, applies "only if new and material evidence is presented or secured."  38 C.F.R. § 3.159 (c )(4)(iii).  Because the Board has determined that the Veteran has not presented new and material evidence to reopen the claim for service connection for a back disability, there is no duty to provide an examination or medical opinion.  Id.           

As explained in more detail below, the Board finds that new and material evidence has been presented to reopen the claim for service connection for a stomach disability.  In regard to the underlying service connection claim the Veteran did not received a VA examination for the purpose of deciding this claim, apparently because the RO did not deem such an opinion or examination to be "necessary to render its decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an examination or opinion as being necessary to make a decision on a claim if, taking into consideration all information and law or medical evidence (including statements of the veteran), there is "(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled American Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and upholding this section of the regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative answer to these elements results in a necessary medical examination or opinion; a negative response to any one element means that the Secretary need not provide such an examination or solicit such an opinion.  See McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the first medical evidence of a stomach disability, diagnosed as GERD, is in January 2003, over 48 years after the Veteran's period of active service.  In addition, there is no competent opinion that links the Veteran's GERD to his period of service.  Thus, in light of the above, the Board finds that VA has no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon, supra; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Law and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).


III.  New and Material Claims

A.  Back Disability    

The Veteran's original claim for service connection for a back disability was denied by the RO in an August 1975 rating action.  At that time, the RO indicated that the evidence of record was negative for any evidence of a back disability.  The Veteran subsequently filed a timely appeal.  In a July 1976 decision, the Board denied the claim for service connection for a back disability.  

In August 1995, the Veteran filed an application to reopen his claim for service connection for a back disability.  By a November 1995 rating action, the RO continued to deny the Veteran's claim for service connection for a back disability, characterized as an upper and lower back disability.  At that time, although there was evidence that the Veteran had a back disability, diagnosed as degenerative disc and joint disease of the lumbar spine, there was nevertheless no evidence showing that his back disability was related to his period of active service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the November 1995 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).    

Notwithstanding the foregoing, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the November 1995 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as the claim on appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).    

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The evidence at the time of the November 1995 rating action consisted of correspondence from the NPRC, a VA Form 21-4138, Statement in Support of Claim, dated in August 1975, and private medical records, dated from August 1994 to July 1995.  

According to correspondence from the NPRC, the Veteran's service treatment records were not available and were presumably destroyed in the 1973 fire at the NPRC.

In a VA Form 21-4138, Statement in Support of Claim, dated in August 1975, the Veteran stated that he had problems with his back during service.   

Private medical records, dated from August 1994 to July 1995, show that in August 1994, the Veteran sought treatment for back pain of a 10 day duration.  At that time, he denied any injury.  The diagnosis was back pain.  In June 1995, the Veteran sought treatment for low back pain and he indicated that he had experienced low back pain for a "long time."  X-rays were taken of the Veteran's lumbar spine and were reported to show mild spondylosis.  In July 1995, the Veteran once again sought treatment for low back pain.  At that time, it was noted that the Veteran had a three year history of low back pain.  It was also reported that the Veteran did not limit his daily activities, and that he denied radiation or leg weakness or numbness.  The diagnosis was of acute lumbar pain, probably secondary to degenerative disc disease of the lumbar spine.  X-rays were taken of the Veteran's lumbar spine and were interpreted as showing degenerative disc and joint disease.     

Evidence submitted subsequent to the unappealed November 1995 rating action consists of private medical records, dated from August 1995 to August 2002, and hearing testimony.    

Private medical records, dated from August 1995 to August 2002, show that in August 1995, it was noted that in approximately 1990, the Veteran developed intermittent low back pain.  Following the physical examination, he was diagnosed with intermittent back pain, etiology unknown.  In August 2000, he had x-rays taken of his lumbosacral spine.  The x-rays were reported to show degenerative joint disease of the spine.   

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that while he was stationed in Germany, he had to lay heavy slates on a roof.  He indicated that he subsequently developed back problems and was ultimately diagnosed with arthritis of the back.      

In the instant case, the Veteran contends that he has a back disability, currently diagnosed as degenerative joint disease of the lumbar spine, that began in service or is otherwise related to his service.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.   Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not been shown to possess the training or credential needed to render a diagnosis or a competent opinion as to medical causation or aggravation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.)  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his back disability and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Accordingly, as a layman, the Veteran is not qualified to offer a medical opinion regarding the etiology of his condition, and his assertions cannot serve as a basis to reopen the claim for service connection for a back disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). Moreover, his contention that his currently diagnosed back disability was related to his period of active military service, is cumulative of his previous contention at the time of his prior claim, and therefore, is not new and material.

The Board observes that in regard to the evidence submitted subsequent to the November 1995 rating action, the private medical records, dated from August 1995 to August 2002, are "new" in that they were not of record at the time of the November 1995 rating action.  However, the Board concludes that the aforementioned evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  Rather, it merely confirms that the Veteran continues to experience a back disability, diagnosed as degenerative joint disease of the lumbar spine, without offering any indication of a causal link or nexus between the Veteran's period of military service and his current back disability.  

In this case, at the time of the November 1995 rating action, there was evidence that the Veteran had a back disability, diagnosed as degenerative disc and joint disease of the lumbar spine.  However, the evidence of record at that time was negative for any evidence showing that the Veteran's back disability was related to his period of active military service.  The aforementioned evidence submitted subsequent to the November 1995 rating decision does not address or contradict this finding.  The evidence does not address whether the Veteran's back disability, currently diagnosed as degenerative joint disease of the lumbar spine, was incurred in or aggravated by service, nor does it suggest a nexus between the current back disability and any incident of active duty.  Therefore, the aforementioned evidence is not material.

The Board finds that the evidence added to the record since the RO's November 1995 decision, either by itself or in the context of all the evidence, both old and new, is not new and material evidence within the meaning of the cited legal authority, sufficient to reopen the Veteran's claim for service connection for a back disability.  


B.  Bilateral Hearing Loss

The Veteran's original claim for service connection for bilateral hearing loss was denied by the RO in an August 1975 rating action.  At that time, the RO indicated that the evidence of record was negative for any evidence showing bilateral hearing loss.  The Veteran subsequently filed a timely appeal.  In a July 1976 decision, the Board denied the claim for service connection for bilateral hearing loss.    

In March 2007, the Veteran filed an application to reopen his claim for service connection for bilateral hearing loss.  By a May 2007 rating action, the RO continued to deny the aforementioned claim.  At that time, although there was evidence that the Veteran had bilateral sensorineural high frequency hearing loss, there was nevertheless no evidence showing that his bilateral hearing loss was related to his period of active service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the May 2007 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).   

Because the May 2007 rating action was the last final disallowance with respect to the Veteran's claim for service connection for bilateral hearing loss, the Board must review all of the evidence submitted since that action to determine whether the aforementioned claim should be reopened and re-adjudicated on a de novo basis.  See Evans, supra.        

Because the Veteran's claim to reopen was filed in June 2007, the new and material evidence standard in effect from August 29, 2001, is applicable.      

The evidence of record at the time of the May 2007 rating action consisted of the Veteran's DD 214, Report of Separation From the Armed Forces of the United States, correspondence from the NPRC, a VA Form 21-4138, Statement in Support of Claim, dated in August 1975, and VA Medical Center (VAMC) outpatient treatment records, dated in January 2006.    

The Veteran's DD Form 214 shows that he served in the United States Army from February 1952 to February 1954, with one year, five months, and 27 days of foreign and/or sea service.  The Veteran's most significant duty assignment was with the Med. Company 350th Infantry Regiment (Co. 340th Inf Regt) (Austria).  He received the Good Conduct Medal, the National Defense Service Medal, and the Occupation Medal (Germany).       

According to the NPRC, the Veteran's service treatment records were not available and were presumably destroyed in the 1973 fire at the NPRC.

In a VA Form 21-4138, Statement in Support of Claim, dated in August 1975, the Veteran stated that he had problems with his hearing during service.   

VAMC outpatient treatment records show that in January 2006, the Veteran underwent an audiological evaluation.  At that time, audiometric testing was reported to show bilateral sensorineural high frequency hearing loss.

Evidence submitted subsequent to the unappealed May 2007 rating action consists of private medical records, dated from August 1995 to August 2002, and hearing testimony.    

Private medical records, dated from August 1995 to August 2002, reflect that in February 2002, the Veteran underwent a hearing evaluation.  At that time, it was noted that he was last evaluated in July 1998 at which time he had mild to severe sensorineural hearing loss.  There was a positive history of noise exposure.  Audiometric testing revealed no significant change in hearing sensitivity since the last evaluation in 1998.     

In the February 2011 Travel Board hearing, the Veteran stated that while he was stationed in Germany, he was exposed to loud noises from mortar rounds.  Specifically, he noted that he was assigned to a mortar company and that as part of his training, he had to fire mortars.  According to the Veteran, he did not wear any hearing protection.  He indicated that he subsequently developed hearing problems.  The Veteran maintained that he currently had bilateral hearing loss that was related to his period of service, specifically to his in-service acoustic trauma.       

The Board has reviewed the evidence since the May 2007 rating action and has determined that the Veteran's hearing testimony is new and material.  In the February 2011 Travel Board hearing, the Veteran made new contentions which included the argument that because he served in a mortar company, he was exposed to loud noises during service.  He also noted that he was not given any hearing protection while he was in the military, and he contended that due to his in-service noise exposure, he developed bilateral hearing loss.  At the time of the May 2007 rating action, the Veteran had not made this specific contention that his bilateral hearing loss was due to in-service noise exposure.  The Board has determined that such evidence is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  The claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.       


C.  Residuals of Pneumonia and Bronchitis

The Veteran's original claim for service connection for the residuals of pneumonia was denied by the RO in a November 1995 rating action.  At that time, the RO stated that the evidence of record was negative for a diagnosis of pneumonia and/or the residuals thereof.  

In March 2007, the Veteran filed an application to reopen his claim for service connection for the residuals of pneumonia.  By a May 2007 rating action, the RO continued to deny the aforementioned claim.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the May 2007 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).   

The Veteran's original claim for service connection for bronchitis was denied by the RO in a May 2007 rating action.  At that time, the RO stated that the evidence of record was negative for a diagnosis of bronchitis.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the May 2007 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).    

Given that the May 2007 rating action was the last final disallowance with respect to the Veteran's claims for service connection for the residuals of pneumonia and service connection for bronchitis, the Board must review all of the evidence submitted since that action to determine whether the aforementioned claims should be reopened and re-adjudicated on a de novo basis.  See Evans, supra.        

Because the Veteran's claims to reopen were filed in June 2007, the new and material evidence standard in effect from August 29, 2001, is applicable.      

The evidence of record at the time of the May 2007 rating action consisted of correspondence from the NPRC and a statement from the Veteran, dated in May 1975.  

According to the NPRC, the Veteran's service treatment records were not available and were presumably destroyed in the 1973 fire at the NPRC.

In a May 1975 statement from the Veteran, he indicated that while he was stationed in Germany, he was hospitalized for approximately 14 days for pneumonia.  

Evidence submitted subsequent to the unappealed May 2007 rating action consists of a copy of a Daily Sick Report, dated in January 1953, a private medical record, dated in August 1995, private medical records, dated from September 1995 to August 2007, a private medical statement from A.S., PA-C, dated in January 2011, and hearing testimony.   

A private medical record shows that in August 1995, the Veteran underwent a physical examination.  At that time, he stated that in 1990, he first developed symptoms; specifically, he developed a bronchitis with a cough and sputum and was treated with antibiotics.  Upon physical examination of the Veteran's chest, there were coarse breath sounds with good air flow.  The pertinent diagnosis was atopic diathesis with symptoms in the past of allergic rhinitis, conjunctivitis, and possibly bronchitis.      

Private medical records show that in February 1997, it was noted that the Veteran had allergic rhinitis and bronchitis that were currently stable.  In July 1999, the Veteran was treated for an unrelated disorder when he noted that he had recently received treatment for his bronchitis.  According to the examiner, he suspected that the Veteran had an underlying allergic bronchitis, perhaps mild asthma.  The records further show that in July 2002, the Veteran was treated for complaints of a cough and chest congestion of a 10 day duration.  He was diagnosed with a cough and fatigue.  

In October 2009, the RO received a copy of a Daily Sick Report which showed that the Veteran was hospitalized for nine days in January 1953.  The reason for the Veteran's hospitalization was not provided.  

In a private medical statement dated in January 2011, Ms. A.S., PA-C, stated that the Veteran had been diagnosed pneumonia of the left lower lobe, confirmed by x-ray.     

In the February 2011 Travel Board hearing, the Veteran stated that while he was stationed in Germany, he was exposed to cold weather and developed pneumonia and bronchitis.  According to the Veteran, he was subsequently hospitalized for the aforementioned disorders.  He maintained that after his discharge, he continued to experience the residuals of his pneumonia and his bronchitis.  The Veteran specifically reported that since his discharge, he had experienced bronchitis three to four times a year.  The Veteran contended that at present, he had residuals of his in-service pneumonia.  He also reported that he had bronchitis that was related to his period of service.     

The Board has reviewed the evidence since the May 2007 rating action and has determined that the private medical records, dated from September 1995 to August 2007, and the private medical statement from A.S., PA-C, dated in January 2011, are new and material.  The aforementioned evidence is "new" in that it was not of record at the time of the RO's denial in May 2007.  The evidence is "material" because it is probative of the issues at hand, which are whether the Veteran currently has pneumonia and/or the residuals thereof, and whether he currently has bronchitis.  The newly received evidence shows that the Veteran has current diagnoses of pneumonia and bronchitis, which is something that was not demonstrated in May 2007.  Thus, the evidence tends to support the Veteran's claims in a manner not previously shown.  Accordingly, the claims for service connection for the residuals of pneumonia, and service connection for bronchitis, are reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claims and does not address the merits of the underlying service connection claims.          


D.  Stomach Disability

The Veteran's original claim for service connection for a stomach disability was denied by the RO in an August 1975 rating action.  At that time, the RO indicated that the evidence of record was negative for any evidence showing a stomach disability.  The Veteran subsequently filed a timely appeal.  In a July 1976 decision, the Board denied the claim for service connection for a stomach disability.     

By November 1995 and May 2007 rating actions, the RO continued to deny the Veteran's claim for service connection for a stomach disability.  Following the May 2007 rating, the Veteran was provided notice of the decision and of his appellate rights.  He did not file a notice of disagreement.  Therefore, the May 2007 rating action became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).   

Given that the May 2007 rating action was the last final disallowance with respect to the Veteran's claim for service connection for a stomach disability, the Board must review all of the evidence submitted since that action to determine whether the aforementioned claim should be reopened and re-adjudicated on a de novo basis.  See Evans, supra.        

Because the Veteran's claim to reopen was filed in June 2007, the new and material evidence standard in effect from August 29, 2001, is applicable.   

The evidence at the time of the May 2007 rating action consisted of correspondence from the NPRC and a statement from the Veteran, dated in May 1975.      

According to the NPRC, the Veteran's service treatment records were not available and were presumably destroyed in the 1973 fire at the NPRC.

In a May 1975 statement from the Veteran, he indicated that during service, he was treated for a stomach upset and diarrhea.  

Evidence submitted subsequent to the unappealed May 2007 rating action consists of VAMC outpatient treatment records, dated from February 2002 to June 2007, a statement from the Veteran, received in June 2007, and hearing testimony.  

VAMC outpatient treatment records, dated from February 2002 to June 2007, show that in January 2003, a problem list for the Veteran included GERD.    

In a statement from the Veteran, received in June 2007, he stated that during service, he was given "terpenhydrate" which caused him to develop stomach problems.  

In the February 2011 Travel Board hearing, the Veteran testified that while he was stationed in Germany, he was given "terpenhydrate" which burned his esophagus and caused him to develop stomach problems.  He noted that after his discharge, he continued to experience stomach problems.  According to the Veteran, he currently had a stomach disability, to include GERD, that was related to his period of active service.     

The Board has reviewed the evidence since the May 2007 rating action and has determined that the VAMC outpatient treatment records, dated from February 2002 to June 2007, are new and material.  The aforementioned evidence is "new" in that it was not of record at the time of the RO's denial in May 2007.  The evidence is "material" because it is probative of the issue at hand, which is whether the Veteran currently has a stomach disability.  The newly received evidence shows that the Veteran has a current diagnosis of GERD, which is something that was not demonstrated in May 2007.  Thus, the evidence tends to support the Veteran's claims in a manner not previously shown.  Accordingly, the claim for service connection for a stomach disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.     


IV.  Service Connection Claim

In view of the decision above, the Veteran's claim for service connection for a stomach disability must be adjudicated on a de novo basis without regard to the finality of the May 2007 rating decision.  

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a stomach disability, to include GERD.    

In this case, the Veteran contends that during service, he was given medication that burned his esophagus and caused him to develop stomach problems, including diarrhea.  He maintains that after his discharge, he continued to experience stomach problems and eventually was diagnosed with GERD.  According to the Veteran, his currently diagnosed GERD is related to his period of service.  

In this case, with the exception of the January 1953 Daily Sick Report, no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service stomach problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran experienced stomach problems, including diarrhea, during service.  

The first evidence of record of a stomach disability is in January 2003, approximately 48 years after the Veteran's separation from the military.  VAMC outpatient treatment records show that in January 2003, a problem list for the Veteran included GERD.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

As for continuity of symptomatology since service, aside from the absence of persuasive medical evidence, other evidence also does not support this proposition.  See  38 C.F.R. § 3.303(b) (If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing service connection).  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran has asserted that he experienced stomach problems during service, and continued to experience stomach problems after his discharge.  After a review of all the lay and medical evidence, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  The Board notes that after the Veteran's discharge, he did not immediately file a claim for service connection for a stomach disability.  In fact, it was not until March 1975, approximately 21 years after the Veteran's discharge, that he filed his initial claim for service connection for a stomach disability.  As such, this tends to show that the Veteran did not consider a stomach disability a concern until 21 years after his discharge, rather than at the time of his discharge.  

In addition, as previously stated, the first evidence of record of a stomach disability is in January 2003, approximately 48 years after the Veteran's separation from the military.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.        

As previously stated, the Board accepts that the Veteran experienced stomach problems during service.  The question here, however, is whether his current stomach disability, diagnosed as GERD, is linked to the in-service stomach problems.  In this regard, there is no competent or credible medical evidence of record showing a link between the Veteran's currently diagnosed GERD and his period of service, to include his in-service stomach problems.  VAMC outpatient treatment records, dated from February 2002 to June 2007, show that the Veteran has been diagnosed with GERD.  However, the records are negative for any link between the Veteran's GERD and his period of active service.  The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has GERD that is related to his period of active service.  In this regard, the Board acknowledges that the Veteran can provide competent evidence about what he experienced; for example, his statements are competent evidence as to his in- service stomach problems, including diarrhea.  See e.g., Layno, 6 Vet. App. at 465; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the relationship between in-service stomach problems more than 50 years ago, and the current diagnosis of GERD, is not a simple matter subject to lay observation.  Thus, the Veteran's statements, as a lay person, are not competent evidence that any symptoms that he experienced in service were due to a stomach disability, to include GERD, or that a relationship exists between his current stomach disability and his military service.  As the record does not reflect that the Veteran possesses a recognized degree of medical knowledge, his opinion that his current stomach disability, diagnosed as GERD, is related to his period of active service, is not competent evidence.  See Espiritu, 2 Vet. App. at 492, 495.  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of GERD.  The Veteran is not competent to provide an opinion on any earlier diagnosis or the causation of his GERD.  

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for a stomach disability, to include GERD.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability.  

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and to this extent only, the claim is granted.  

New and material evidence has been received to reopen a claim for service connection for the residuals of pneumonia, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a claim for service connection for bronchitis, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a claim for service connection for a stomach disability, and to this extent only, the claim is granted.

Entitlement to service connection for a stomach disability, to include GERD, is denied.   


REMAND

In view of the Board's decision above, the Veteran's claims for service connection for bilateral hearing loss, residuals of pneumonia, and bronchitis must be adjudicated on a de novo basis without regard to the finality of the May 2007 rating decision.

In regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that for purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In this case, the Veteran maintains that he currently has bilateral hearing loss that is due to acoustic trauma incurred in service.  Specifically, he reports that while he was stationed in Germany, he was attached to a mortar company and was exposed to loud noises from mortar fire.  He contends that due to his in-service noise exposure, he developed bilateral hearing loss.  

The Board notes that the Veteran's DD Form 214 confirms that he served in Germany and Austria, and was assigned to an Infantry Regiment.  Thus, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

Due to the 1973 fire at the NPRC, the Veteran's service treatment records are not available.  The Board realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In the instant case, there is no record of a VA audiological examination to determine if the Veteran has a current hearing loss disability in one or both ears as defined by 38 C.F.R. § 3.385 (2010).  In view of the foregoing, it is the undersigned's view that there is a duty to provide the Veteran with a VA audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the Veteran's claims for service connection for the residuals of pneumonia and service connection for bronchitis, the Board recognizes that the Veteran's service treatment records are not available due to the 1973 fire at the NPRC.  However, the RO was able to obtain a copy of a Daily Sick Report which showed that the Veteran was hospitalized for nine days in January 1953.  Although the reason for the Veteran's hospitalization was not provided, the aforementioned evidence nevertheless supports the Veteran's contention that he was hospitalized during service for pneumonia and bronchitis.  Thus, the Board will accept as true that the Veteran was hospitalized while he was in the military for pneumonia and bronchitis.  Given that the evidence of record includes current diagnoses of pneumonia and bronchitis, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any pneumonia and bronchitis that may be present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c )(4).      

The Board also notes that a decision on the TDIU issue is deferred pending resolution of the remaining three service connection issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In March 2007, the Veteran submitted financial statements showing that he was receiving disability benefits from the Social Security Administration (SSA).  As the RO has not yet attempted to obtain any SSA disability determination and the underlying medical records, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as any medical records in its possession.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  An audiological examination for the purpose of determining whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385, and if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service and post-service noise exposure.

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  

B.  A comprehensive examination by an appropriate specialist to determine the nature and etiology of any pneumonia and/or residuals thereof, and bronchitis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.     

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:  

a.  Is it at least as likely as not (50 percent or greater probability) that any pneumonia and/or residuals thereof that is currently present (see January 2011 private medical statement from Ms. A.S., PA-C, showing diagnosis of pneumonia of the left lower lobe, confirmed by x-ray), is related to the Veteran's period of active service, to include his in-service hospitalization for pneumonia?  [The examiner should accept as true that the Veteran was hospitalized during service for pneumonia.]    

b.  Is it at least as likely as not (50 percent or greater probability) that any bronchitis that is currently present is related to the Veteran's period of active service, to include his in-service hospitalization for bronchitis?  [The examiner should accept as true that the Veteran was hospitalized during service for bronchitis.]   

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


